DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 2-6, claims 1, 2, 4-8, 10, 12-15 and 17-19, in the reply filed on May 11, 2021 is acknowledged.  The traversal is on the ground(s) that the search of multiple species would not impose a serious burden on the examiner, and that independent claims 1, 7 and 14 are each generic to the three defined species.  This is not found persuasive because Species 1-3 comprise patentably distinct features which require the search of different subclasses due to the claimed structural differences between such species.  Examining multiple species together would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections.  In regards to Attorney’s statement that independent claims 1, 7 and 14 are each generic to the three defined species, Examiner notes that, regardless as to whether all of the independent claims are generic, clearly species-specific claims pertaining to the three different species are present within the application; examination of such multiple species together would impose a serious burden on the examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 9, 11 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 11, 2021.
Claim Objections
Claims 1, 7 and 14 are objected to because of the following informalities:  
In claim 1 (line 5), claim 7 (line 4) and claim 14 (line 3) “having” should recite --having: --.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0273191) in view of Thomas et al. (US 8,474,160).
As to claim 1, Wu et al. disclose a center pintle hub for a center pintle assembly for a machine having a base, the center pintle hub comprising: 
a base portion 68 formed to be affixed to the base of the machine; and 
a support portion 50 extending from the base portion, the support portion being a cylindrical shape with triangular stiffening members 52 providing a frustoconical cross-section and having: 
a bottom portion located adjacent to the base portion, 

a bore 88 extending through the support portion, located inward of the top surface and having an inner surface located inward of the top surface and formed to receive a center pintle shaft of the center pintle assembly (Figures 2-5). 
Wu et al. discloses a center pintle hub wherein the support portion 50 comprises a cylindrical member with triangular stiffening members 52 providing a frustoconical cross-section; instead of the support portion being comprising a frusto-conical shaped solid of revolution.
Thomas et al. teach a center pintle hub wherein a support portion 15 comprises a frusto-conical shaped solid of revolution; the frusto-conical solid shape providing for a stronger, more durable support portion (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the center pintle hub disclosed by Wu et al. wherein the support portion comprises a frusto-conical shaped solid, as taught by Thomas et al. in order to provide for a stronger, more durable support portion.
As to claim 2, Wu et al. disclose a center pintle hub wherein the center pintle hub further comprises: 
a bottom surface on the base portion 68 opposite of the top surface; and 
a plurality of protrusions 56,58,60,62 extending from the bottom surface away from the support portion 50, the plurality of protrusions arranged in a generally square configuration (Figures 2-5).
68 is shaped as an annulus (Figures 2-5).  
As to claim 5, Wu et al. disclose a center pintle hub wherein the center pintle hub is a single piece member capable of being formed by forging.  
Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113.  “The patentability of a product does not depend on its method of production. “  In re Thorpe, 777 F.2d 695,698,USPQ 964,966 (Fed.Cir.1985).  Accordingly, the process limitations of the center pintle hub being formed by forging in claim 5 are given little patentable weight; all that is required of such claim is that the hub is capable of being formed by forging.
As to claim 6, Wu et al. disclose a center pintle hub wherein the center pintle hub is a casted piece (Figures 2-5; paragraph [0005]).  
As to claims 7 and 10, Wu et al. disclose a center pintle hub for a center pintle assembly for a machine, the center pintle hub comprising: 
a base portion 68 having an annular shape; 
a support portion 50 extending from the base portion, the support portion having: 
a bottom portion located adjacent to the base portion, and 
a top portion extending from proximate to the bottom portion, the top and bottom portions being shaped as a cylinder with triangular stiffening members 52 providing a truncated conical cross-section, 
the top portion having a top surface located opposite the base portion; 

an inner surface defining a bore 88 located inward of the top surface and extending from adjacent the top surface to adjacent the bottom surface (Figures 2-5).  
Wu et al. discloses a center pintle hub wherein the support portion 50 comprises a cylindrical member with triangular stiffening members 52 providing a truncated conical cross-section; instead of the support portion being comprising a truncated conical shaped solid of revolution. 
Thomas et al. teach a center pintle hub wherein a support portion 15 comprises a truncated conical shaped solid of revolution; the truncated conical solid shape providing for a stronger, more durable support portion (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the center pintle hub disclosed by Wu et al. wherein the support portion comprises a truncated conical shaped solid, as taught by Thomas et al. in order to provide for a stronger, more durable support portion.
As to claim 8, Wu et al. disclose a center pintle hub wherein the center pintle hub further comprises a plurality of protrusions 56,58,60,62 extending from the base portion 68 away from the support portion 50 (Figures 2-5).
As to claim 12, Wu et al. disclose a center pintle hub wherein the center pintle hub is a single piece member capable of being formed by forging.  
Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113.  “The patentability of a product does not depend on In re Thorpe, 777 F.2d 695,698,USPQ 964,966 (Fed.Cir.1985).  Accordingly, the process limitations of the center pintle hub being formed by forging in claim 12 are given little patentable weight; all that is required of such claim is that the hub is capable of being formed by forging.
As to claim 13, Wu et al. disclose a center pintle hub wherein the center pintle hub is a casted piece (Figures 2-5; paragraph [0005]).  
As to claim 14, Wu et al. disclose a center pintle hub for a machine, the center pintle hub comprising: 
a base portion 68; 
a support portion 50 extending from the base portion and having: 
a top surface located opposite the base portion, and 
an outer surface defining a cylindrical shape with triangular stiffening members 52 providing a conical cross-section extending from the top surface to proximate the base portion; 
a bottom surface located opposite of the top surface; and 
an inner surface surrounding a bore 88 extending through the support portion from adjacent the top surface to adjacent the bottom surface (Figures 2-5). 
Wu et al. discloses a center pintle hub wherein the support portion 50 comprises a cylindrical member with triangular stiffening members 52 providing a conical cross-section; instead of the support portion being comprising a conical shaped solid of revolution.
Thomas et al. teach a center pintle hub wherein a support portion 15 comprises a conical shaped solid of revolution; the conical solid shape providing for a stronger, more 
As to claim 15, Wu et al. disclose a center pintle hub wherein the center pintle hub further comprises a plurality of protrusions 56,58,60,62 extending from the bottom surface, the plurality of protrusions arranged in a generally square configuration (Figures 2-5).  
As to claim 17, Wu et al. disclose a center pintle hub wherein the base portion 68 is shaped as an annulus (Figures 2-5).  
As to claim 18, Wu et al. disclose a center pintle hub wherein the center pintle hub is a single piece member capable of being formed by forging.  
Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113.  “The patentability of a product does not depend on its method of production. “  In re Thorpe, 777 F.2d 695,698,USPQ 964,966 (Fed.Cir.1985).  Accordingly, the process limitations of the center pintle hub being formed by forging in claim 18 are given little patentable weight; all that is required of such claim is that the hub is capable of being formed by forging.
As to claim 19, Wu et al. disclose a center pintle hub wherein the center pintle hub is a casted piece (Figures 2-5; paragraph [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/26/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619